DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/18/2021 has been entered.
Applicant’s arguments in the remarks filed on 02/18/2021 with respect to claims 1-19 have been considered, but are moot in view of the new ground(s) of rejection. 
Claims 1-19 are pending in this application, of which claims 1, 8 and 14 are independent claims.
Claim Rejections - 35 USC § 103
NOTICE: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
NOTICE: This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-6, 8-10,12-16 and 18-19 are rejected under 35 U.S.C. §103(a) as being unpatentable over Gaal et al. (US Pub. 2013/0083730, hereinafter “Gaal”) in view of Novlan et al. (US Pub. 20160302230, hereinafter “Novlan”) and further in view of Park et al. (US Pub. 2013/0272158, hereinafter “Park”)
Regarding claims 1, 8 and 14, Novlan discloses a terminal {Gaal: Figs. 7-9; 14: [0065]; [0068]-[0069]; Figs. 17-18: [0084]-[0088]: UE 720, 820, 920}, comprising a transceiver (1810) and a processor (1804) {Gaal: Fig. 18: [0087]}, wherein the transceiver is configured to receive a downlink reference signal sent by a network device in a first cell {Gaal: Fig, 14: S1402-S1404, [0080]: UE transceiver 1810 receives control information and reference signal from first cell of eNB};
the processor is configured to: determine a downlink path loss estimate between the terminal and the first cell based on the downlink reference signal {Gaal: Fig, 14: S1402-S1404, [0080]: UE estimates a downlink pathloss from the control information and the reference signal}; and
determine uplink transmit power for a second cell having a different downlink frequency than the first cell based on the downlink path loss estimate between the terminal and the first cell {Gaal: Fig. 8: [0068]-[0070]: each RRH1-RRH4 are operated as a low power cell, obviously configured with different channel frequency. Fig, 14: S1404-S1406, [0080]-[0081]: UE derives UL transmission power using the estimated downlink pathloss of the reference signal (RS) from the first cell}; and
the transceiver is further configured to send an uplink signal in the second cell using the determined uplink transmit power {Gaal: Fig, 14: S1408, [0081]: UE transmits an uplink signal to a second cell (RRH1) using transmission power}.  
However, Gaal fails to disclose the processor is configured to: determine uplink transmit power for a second cell having a different downlink frequency than the first cell based on a product of a network configured parameter for the different downlink frequency of the second cell and the downlink path loss estimate between the terminal and the first cell;
Novlan discloses the processor is configured to: determine uplink transmit {Novlan: Fig. 7: [0083]-[0084]; [0177]: a primary cell operates in licensed spectrum (GSM LTE band), while a second cell operated in unlicensed spectrum which is well-known as the 5GHz spectrum band (See [0003]; [0029]; [0140]). GSP DL frequency is different than WLAN or broadband unlicensed spectrum frequency}. 
Sharing the same field of endeavor in providing power control for uplink transmission at a user equipment; As a result, it would have been obvious to one having ordinary skill in the art, having the teachings of Novlan and Gaal before him before the effective filing date of the claimed invention to add different carrier configuration to the cells as taught by Novlan to Gaal, as with different carriers configured to different cells, Gaal remote radio head and the eNB can therefore operate at different frequency bands to support multi-access telecommunications standards that utilize different access technologies {Gaal: [0006]}.
However, Novlan to Gaal fail to disclose the uplink transmit power for a second cell having a different downlink frequency than the first cell based on a product of a network configured parameter for the different downlink frequency of the second cell and the downlink path loss estimate between the terminal and the first cell.
Park discloses the apparatus the processor is configured to: determine the uplink transmit power for a second cell having a different downlink frequency than the first cell based on a product of a network configured parameter for the different downlink frequency of the second cell and the downlink path loss {Park: [0074][0077]: UE uplink transmission power is estimated based on network configured parameters (α and A(i)), transmitted from network eNB and the estimated pathloss PL}.
Similarly to Gaal, Park shares the same field of endeavor in providing uplink transmission in a multi-cells environment; As a result, it would have been obvious to one having ordinary skill in the art, having the teachings of Park and Gaal before him before the effective filing date of the claimed invention to add uplink transmission power estimation as taught by Park to Gaal user equipment, as with the uplink transmission power control, Gaal user equipment device can therefore control the uplink transmission power of the UE to the network base stations in a coordinated multi-cell environment to improve efficiency in controlling uplink transmission power in a wireless communication system {Park: [0016]}.
Regarding Claims 2, 9 and 15, Gaal and Novlan disclose the terminal according to claim 8, wherein the processor is configured to: determine the downlink path loss estimate based on receive power for receiving the downlink reference signal and transmit power for sending the downlink reference signal {Novlan: [0177]: Path loss (PL) is determined using the relative difference between the DL reference signal indicated transmit power and DL RS received power measured at UE}. 
Regarding Claims 3, 10 and 16, Gaal and Novlan disclose the terminal according to claim 9, wherein the downlink path loss estimate is a difference between the receive power for receiving the downlink reference signal and the {Novlan: [0177]: Path loss (PL) is determined using the relative difference between the DL reference signal indicated transmit power and DL RS received power measured at UE}.
Regarding Claims 5, 12 and 18, Gaal and Novlan disclose the terminal according to claim 8, wherein the uplink signal is physical uplink channel information or physical uplink signal information {Gaal: Fig. 4: [0051]: UE transmits control and data information on physical uplink shared channel (PUSCH)}.
Regarding Claims 6, 13 and 19, Gaal and Novlan disclose the terminal according to claim 8, wherein the first cell is a primary cell, and the second cell is a secondary cell {Gaal: Fig. 14: [0080]-[0081]: first cell eNB 1110a is the macro cell control the configuration of the system, while the RRH 1110b is second cell}.
Claims 4, 11 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over “Gaal” in view of “Novlan” and further in view of “Park” and furthermore in view of Bergman et al. (US Pub. 2011/0065438, hereinafter “Bergman”).
Regarding Claims 4, 11 and 17, Gaal, Novlan and Park disclose the terminal according to claim 1/8/14, However, Gaal, Novlan and Park fail to disclose wherein uplink frequencies configured for the first cell and the second cell are the same, and downlink frequencies configured for the first cell and the second cell are different.
Bergman discloses wherein uplink frequencies configured for the first cell and the second cell are the same and downlink frequencies configured for the first cell and the second cell are different {Bergman: Figs. 1-2: [0003]-[0004]; [0008]-[0009]: two collocated cells are configured with the same 5 MHz frequency band, but at different uplink and downlink carrier frequencies. Fig. 5: [0039]; Fig. 10: [0051]: The system allocates each mobile device with same or different carrier frequency for uplink and downlink communication based on soft (i.e. intra-frequency) handoff or hard (i.e. inter-frequency) handoff. Using same or different carrier frequency for uplink and downlink for mobile wireless configuration is therefore an intended use}. 
Sharing the same field of endeavor in providing configuration for UE in multi-cell operation; As a result, it would have been obvious to one having ordinary skill in the art, having the teachings of Bergman and Gaal before him before the effective filing date of the claimed invention to configure the uplink and downlink carrier frequency as taught by Bergman to Gaal, as with the uplink and downlink carrier frequency configuration, Gaal multi-RAT communication system can therefore can control the allocation of uplink and downlink carrier frequency to improve the efficiency in inter-frequency handover for the multi-carrier communication system {Bergman: [0011]}.
Claim 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over “Gaal” in view of “Novlan” and further in view of Park and further in view of Ghosh et al. (US Pub. 2017/0257774, hereinafter “Ghosh”).
7, Gaal, Novlan and Park disclose the method according to claim 1, However, Gaal, Novlan and Park fail to disclose wherein the first cell is a long term evolution (LTE) cell, and the second cell is a new radio (NR) cell.
Ghosh discloses wherein the first cell is a long term evolution (LTE) cell and the second cell is a new radio (NR) cell {Ghosh: Figs. 3-4A-B: [0032]-[0038]: 5G cell of new radio (NR) can dynamically share frequency bandwidth with the LTE system}.
Sharing the same field of endeavor in providing configuration for multi-RAT communication system; As a result, it would have been obvious to one having ordinary skill in the art, having the teachings of Ghosh and Gaal before him before the effective filing date of the claimed invention to share bandwidth frequency as taught by Ghosh to Gaal, as with the bandwidth sharing, Gaal multi-RAT communication system can therefore share the bandwidth frequency between a legacy LTE system and a new radio (NR) system to improve effectiveness in the deployment of the new 5G while maintaining LTE operations is desirable {Ghosh: [0006]}.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Korpela et al. (US Pub. 2009/0219893) teaches handover detection using inter-band measurements.
Bontu et al. (US Pub. 2014/0301360) teaches system and method for data and control offloading and handover in a heterogeneous wireless communication network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL P TRAN whose telephone number is 571-270-1944 (FAX. 571-270-2944).  The examiner can normally be reached on M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YUWEN PAN can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL P TRAN/
Examiner, Art Unit 2649

March 30, 2021